Exhibit 10.3

 

 

 

SEVENTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 10, 2014

Among

PARSLEY ENERGY, L.P.,
as Borrower,

PARSLEY ENERGY MANAGEMENT, LLC,
as General Partner,

PARSLEY ENERGY, INC.,

as PEI,

 

PARSLEY ENERGY, LLC,
as Parent,

Wells Fargo Bank, National Association,
as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

 

BMO Harris Bank, N.A.,

as Documentation Agent,

 

and

 

The Lenders Party Thereto

________________________________


Wells Fargo Securities, LLC
Sole Lead Arranger and Sole Bookrunner

________________________________

 

 

--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Seventh
Amendment”) dated as of November 10, 2014, is among Parsley Energy, L.P., a
limited partnership duly formed and existing under the laws of the state of
Texas (the “Borrower”); Parsley Energy Management, LLC, a Texas limited
liability company (the “General Partner”); Parsley Energy, LLC, a Delaware
limited liability company (the “Parent”); Parsley Energy, Inc., a Delaware
corporation (“PEI”), each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the General Partner and the Parent, the “Obligors”);
each of the Lenders party hereto; and Wells Fargo Bank, National Association (in
its individual capacity, “Wells Fargo”), as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A.The Borrower, the General Partner, the Parent, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 21, 2013 (as amended by the First Amendment to Amended and
Restated Credit Agreement dated December 20, 2013, the Second Amendment to
Amended and Restated Credit Agreement dated February 5, 2014, the Third
Amendment to Amended and Restated Credit Agreement dated April 15, 2014, the
Fourth Amendment to Amended and Restated Credit Agreement dated May 2, 2014, the
Fifth Amendment to Amended and Restated Credit Agreement dated May 9, 2014 and
the Sixth Amendment to Amended and Restated Credit Agreement dated September 5,
2014, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B.The Borrower has requested and the Administrative Agent and the Lenders party
hereto have agreed to amend the Credit Agreement, subject to the terms and
conditions of this Seventh Amendment.

C.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Seventh Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Seventh Amendment (unless otherwise indicated).  Unless
otherwise indicated, all section references in this Seventh Amendment refer to
sections of the Credit Agreement.

Section 2.Amendments to Credit Agreement.

2.1Amendments to Section 1.02 – Certain Defined Terms.  

(a)The following definitions are hereby amended and restated in their entirety
to read as follows:

1

--------------------------------------------------------------------------------

“Borrowing Base Deficiency” occurs at any time the total Revolving Credit
Exposures exceeds the lesser of (a) the Borrowing Base then in effect and (b)
the Aggregate Elected Borrowing Base Commitments then in effect.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06, (b) increased or reduced
from time to time pursuant to Section 2.07(g), and (c) modified from time to
time pursuant to assignments by or to such Lender pursuant to Section
12.04(b).  The amount representing each Lender’s Commitment shall at any time be
the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Applicable Percentage of the then effective Aggregate Elected Borrowing
Base Commitments.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to Section 2.07(g)(ii) or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Maximum Credit Amount”  means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased or reduced from time to time pursuant to Section
2.07(g)(ii)(C) or (c) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

(b)The following definition are hereby added where alphabetically appropriate to
read as follows:

“Additional Lenders” has the meaning ascribed such term in Section 2.07(g)(ii).

“Aggregate Elected Borrowing Base Commitments” means (a) on the Seventh
Amendment Effective Date, $365,000,000, and (b) at any time thereafter, an
amount determined in accordance with Section 2.07(g).

“Increase Effective Date” has the meaning ascribed such term in Section
2.07(g)(ii).

“Increase Notice” has the meaning ascribed such term in Section 2.07(g)(ii).

“Lender Certificate” has the meaning ascribed such term in Section 2.07(g)(ii).

“Seventh Amendment” means that certain Seventh Amendment to Amended and Restated
Credit Agreement, dated as of November 10, 2014, among the Borrower, the

1

--------------------------------------------------------------------------------

General Partner, the Parent, PEI, the Guarantors, the Administrative Agent and
the Lenders party thereto.

2.2Amendment to Section 2.02(d).  The first sentence of Section 2.02(d) is
hereby amended and restated in full as follows:

Upon request of such Lender, the Loans made by a Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
and, in the case of (i) any Lender party hereto as of the date of this
Agreement, such Note shall be dated as of the date of this Agreement, (ii) any
Lender that becomes a party hereto in connection with an increase in the
Aggregate Elected Borrowing Base Commitments pursuant to Section 2.07(g), such
Note shall be dated as of the effective date of such increase, or (iii) in the
case of any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, such Note shall be dated as of the effective date of the Assignment
and Assumption, payable to such Lender in a principal amount equal to its
Maximum Credit Amount as in effect on such date, and otherwise duly completed.

2.3Amendments to Section 2.03.  Section 2.03 is hereby amended as follows:

(a)clause (v) is hereby amended by deleting the phrase “then effective Borrowing
Base” therein and replacing such phrase with “then effective Borrowing Base and
the then effective Aggregate Elected Borrowing Base Commitments”.

(b)the parenthetical “(i.e., the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base)” therein is hereby deleted and such
parenthetical is replaced with the following parenthetical “(i.e., the lesser of
(x) the Aggregate Maximum Credit Amounts and (y) the lesser of (i) the then
effective Borrowing Base and (ii) the then effective Aggregate Elected Borrowing
Base Commitments)”.

2.4Amendment to Section 2.07.Section 2.07 is hereby amended by adding the
following subsection (g) thereto as follows:

(g)Reduction/Termination of Aggregate Elected Borrowing Base Commitments;
Additional Lenders; Increase in Aggregate Elected Borrowing Base Commitments.  

(i)The Borrower may from time to time by written notice to the Administrative
Agent reduce or terminate the Aggregate Elected Borrowing Base Commitments;
provided that (A) each reduction of the Aggregate Elected Borrowing Base
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 (other than in connection with a Scheduled
Redetermination or Interim Redetermination) and (B) such reduction or
termination shall not become effective if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c)(i), the total
Revolving Credit Exposures would exceed the total Commitments.  The Borrower
shall notify the Administrative Agent of any election to reduce or terminate the
Aggregate Elected Borrowing Base Commitments under this Section 2.07(g)(i) at
least three Business Days prior to the effective

1

--------------------------------------------------------------------------------

date of such reduction or termination, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof; provided
that a notice of termination of the Aggregate Elected Borrowing Base Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Each notice
delivered by the Borrower pursuant to this Section 2.07(g)(i) shall be
irrevocable.  Each reduction of the Aggregate Elected Borrowing Base Commitments
shall occur on the effective date of such reduction specified in such written
notice and shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

(ii)(A) Subject to the conditions set forth in Section 2.07(g)(ii)(B), the
Borrower may, at any time and from time to time increase the Aggregate Elected
Borrowing Base Commitments up to an amount not to exceed the then effective
Borrowing Base by providing written notice of such requested increase to the
Administrative Agent (an “Increase Notice”).  Each such Increase Notice shall
specify (x) the proposed effective date of the increase (the “Increase Effective
Date”), which date shall be no earlier than ten (10) Business Days after receipt
by the Administrative Agent of such Increase Notice and (y) the amount of such
requested increase to the Aggregate Elected Borrowing Base Commitments.

 

(B)Any increase in the Aggregate Elected Borrowing Base Commitments shall be
subject to the following additional conditions:

 

(1)such increase shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or such lesser amount up to the
Borrowing Base), unless in each case the Administrative Agent otherwise consents
to a lesser amount;

 

(2)both immediately before and immediately after giving effect to such increase
and any Borrowing made on the date of such increase, no Default, Event of
Default or Borrowing Base Deficiency exists or would exist;

 

(3)the Borrower shall have paid to the Administrative Agent, the Arranger and
the Lenders all fees and other amounts due and payable on or prior to the
effective date of such increase (including in connection with such increase);

 

(4)immediately after giving effect to such increase, the Aggregate Elected
Borrowing Base Commitments do not exceed the Borrowing Base then in effect;

 

(5)no Lender shall be obligated to provide any portion of such increase in the
Aggregate Elected Borrowing Base Commitments (it being understood that any
Lender’s decision to agree to participate in such increase shall be made in its
sole and absolute discretion and only with such Lender’s prior written consent);

 

1

--------------------------------------------------------------------------------

(6)the Borrower may seek commitments in respect of such increase, in its sole
discretion, from either existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) or from one or more
additional banks or financial institutions with the prior written consent of
each of the Administrative Agent and the Issuing Bank (such consent not to be
unreasonably withheld or delayed) (“Additional Lenders”);

 

(7)Each existing Lender or Additional Lender that agrees to provide any portion
of such increase shall evidence its agreement by executing and delivering to the
Borrower and the Administrative Agent a certificate substantially in the form of
Exhibit H hereto (a “Lender Certificate”); and

 

(8)the Administrative Agent shall have received Lender Certificates with
commitments in an aggregate amount equal to the requested increase to the
Aggregate Elected Borrowing Base Commitments as specified in the Increase Notice
(or such lesser amount as the Borrower may elect in its sole discretion).

 

(C)Subject to the satisfaction of the conditions specified in Section
2.07(g)(ii)(B), the requested increase to the Aggregate Elected Borrowing Base
Commitments shall become effective on the Increase Effective Date, and upon such
effectiveness:  (1) the Aggregate Elected Borrowing Base Commitments
automatically without further action by the Borrower, the Administrative Agent,
the Issuing Bank or any Lender shall be increased by an amount equal to the
aggregate amount indicated in the executed Lender Certificates; and (2) the
Aggregate Maximum Credit Amounts of the Lenders will be reallocated so that
after giving effect to the increase to the Aggregate Elected Borrowing Base
Commitments, each Lender will hold a Maximum Credit Amount equal to such
Lender’s portion of the Aggregate Elected Borrowing Base Commitments.  The
Administrative Agent, the Lenders and the Borrower hereby consent and agree to
such reallocation.  On the Increase Effective Date, the Administrative Agent
shall distribute to the Borrower and the Lenders (including each Additional
Lender) a revised Annex I to this Agreement, which shall set forth the Maximum
Credit Amount and the Commitment of each Lender after giving effect to such
reallocation, and such revised Annex I shall amend and restate and supersede and
replace Annex I to this Agreement as in effect immediately prior to the Increase
Effective Date.  With respect to such reallocation, each Lender shall be deemed
to have acquired the Maximum Credit Amount and Commitment allocated to it from
each of the other Lenders pursuant to the terms of the Assignment and
Assumption, as if the Lenders had executed an Assignment Agreement with respect
to such allocation.  On the Increase Effective Date, the Administrative Agent
shall take the actions specified in Section 12.04(b)(v), including recording the
assignments described herein in the Register, and such assignments shall be
effective for purposes of this Agreement.  Notwithstanding Section
12.04(b)(ii)(C), no Person shall be required to pay a processing and recordation
fee of $3,500 to the Administrative Agent in connection with such
assignments.  If, on the Increase Effective Date, any Eurodollar Loans have been
funded, then the Borrower shall be obligated to pay any breakage fees or costs
that are payable pursuant to Section 5.02 in connection with the reallocation of
such outstanding Eurodollar Loans to effectuate the provisions of this
paragraph.

 

1

--------------------------------------------------------------------------------

(iii)Notwithstanding anything herein to the contrary, contemporaneously with any
increase in the Borrowing Base pursuant to this Agreement, if (A) the Borrower
elects to increase the Aggregate Elected Borrowing Base Commitments ratably
among the Lenders and (B) each Lender has consented to such increase in the
Aggregate Elected Borrowing Base Commitments, then the Aggregate Elected
Borrowing Base Commitments shall be increased (ratably among the Lenders in
accordance with each Lender’s Applicable Percentage) by the amount requested by
the Borrower (subject to the conditions set forth in Section 2.07(g)(ii)(B))
without the requirement that any Lender deliver a Lender Certificate.

 

2.5Amendments to Section 2.08(b).Section 2.08(b) is hereby amended as follows:

(a)clause (vi) is hereby amended by deleting the phrase “then effective
Borrowing Base” therein and replacing such phrase with “then effective Borrowing
Base and the then effective Aggregate Elected Borrowing Base Commitments”.

(b)the parenthetical “(i.e., the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base)” therein is hereby deleted and such
parenthetical is replaced with the following parenthetical “(i.e., the lesser of
(x) the Aggregate Maximum Credit Amounts and (y) the lesser of (i) the then
effective Borrowing Base and (ii) the then effective Aggregate Elected Borrowing
Base Commitments)”.

2.6Amendment to Exhibit B.  Exhibit B is hereby amended by deleting the phrase
“Borrowing Base” therein and replacing such phrase with “Aggregate Elected
Borrowing Base Commitments”.

2.7Amendment to Exhibits.Exhibit H attached to this Third Amendment is hereby
added to the Exhibits following Exhibit G.

Section 3.Borrowing Base Increase.  For the period from and including the
Seventh Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be equal to
$575,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Sections 2.07(e), 2.07(f),
8.12(c) or 9.12(d).  For the avoidance of any doubt, this Borrowing Base
increase shall constitute the October 1, 2014 Scheduled Redetermination.

Section 4.Conditions of Effectiveness. This Seventh Amendment will become
effective on the date on which each of the following conditions precedent are
satisfied or waived (the “Seventh Amendment Effective Date”):

(a)The Administrative Agent shall have received from PEI, the Borrower, the
General Partner, the Parent, each other Obligor and the Lenders, counterparts
(in such number as may be requested by the Administrative Agent) of this Seventh
Amendment signed on behalf of such Person.

(b)The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Seventh Amendment Effective
Date, including,

1

--------------------------------------------------------------------------------

to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower pursuant to the Credit
Agreement (including, to the extent invoiced on or prior to the Seventh
Amendment Effective Date, the fees and expenses of Paul Hastings LLP, counsel to
the Administrative Agent).

(c)No Default or Event of Default shall have occurred and be continuing as of
the Seventh Amendment Effective Date.

(d)The Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties of the Borrower
and the Subsidiaries evaluated by the most recently delivered Reserve Report.

(e)The Administrative Agent shall have received duly executed and notarized
deeds of trust and/or mortgages or supplements to existing deeds of trust and/or
mortgages in form satisfactory to the Administrative Agent, to the extent
necessary so that the Mortgaged Properties represent at least 80% of the total
value of the Oil and Gas Properties of the Borrower and the Subsidiaries
evaluated by the most recently delivered Reserve Report.

(f)The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Seventh Amendment to be effective when it has received documents confirming
compliance with the conditions set forth in this Section 4 or the waiver of such
conditions as agreed to by the Majority Lenders.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5.Miscellaneous.

(a)Confirmation.  The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.

(b)Ratification and Affirmation; Representations and Warranties.  Each of PEI
and each Obligor hereby: (a) acknowledges the terms of this Seventh Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby; (c) agrees that from and after
the Seventh Amendment Effective Date each reference to the Credit Agreement in
the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Seventh Amendment; and (d) represents and warrants
to the Lenders that as of the date hereof, after giving effect to the terms of
this Seventh Amendment: (i) all of the representations and warranties contained
in each Loan Document to which it is a party are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material

1

--------------------------------------------------------------------------------

respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) as of such specified
earlier date, (ii) no Default or Event of Default has occurred and is continuing
and (iii) no event, development or circumstance has occurred or exists that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect.

(c)Counterparts.  This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Seventh Amendment by telecopy, facsimile, as an attachment to an email or other
similar electronic means shall be effective as delivery of a manually executed
counterpart of this Seventh Amendment.

(d)NO ORAL AGREEMENT.  THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

(e)GOVERNING LAW.  THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(f)Loan Document.  This Seventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

(g)Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with this
Seventh Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

(h)Severability.  Any provision of this Seventh Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i)Successors and Assigns. This Seventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow]

 

 

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered by their proper and duly authorized officer(s) as of
the day and year first above written.

BORROWER:

PARSLEY ENERGY, L.P.

 

 

By:  PARSLEY ENERGY MANAGEMENT, LLC,

        its general partner

 

 

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   President
        

 

GENERAL PARTNER:

PARSLEY ENERGY MANAGEMENT, LLC

 

 

 

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   President
            

 

PARENT:

PARSLEY ENERGY, LLC

 

 

 

 

 

PEI:

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   President

 

 

PARSLEY ENERGY, INC.

 

 

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   President

    

 

GUARANTOR:

PARSLEY ENERGY OPERATIONS, LLC

 

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   Manager
        

[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

GUARANTOR:

PARSLEY ENERGY AVIATION, LLC

 

 

 

 

 

By:  /s/ Bryan Sheffield
Name: Bryan Sheffield

Title:   Manager

GUARANTOR:

 

 

 

PARSLEY FINANCE CORP.

 

 

By: /s/ Bryan Sheffield

Name: Bryan Sheffield

Title: President

 

 

 

 

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:  /s/ Edward Pak
Name: Edward Pak

Title:   Director          
        

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

By:  /s/ Anson Williams
Name: Anson Williams  

Title:   Authorized Officer        
        

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

BMO HARRIS BANK, N.A.

 

 

By:  /s/ Gumaro Tijerina
Name: Gumaro Tijerina  

Title:   Managing Director        
        

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY BANK, N.A.

 

By:  /s/ Sherrese Clarke
Name: Sherrese Clarke

Title:   Authorized Signatory

 

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:  /s/ Nupur Kumar
Name: Nupur Kumar

Title:  Authorized Signatory

 

 

 

By:  /s/ Samuel Miller
Name:  Samuel Miller

Title:  Authorized Signatory  

 

 

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

BOKF NA DBA BANK OF TEXAS

 

By:  /s/ Thomas E. Stelmar, Jr.
Name: Thomas E. Stelmar, Jr.

Title:   Senior Vice President

 

 

 

 

 






[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

FROST BANK, A TEXAS STATE BANK

 

By:  /s/ Jack Herndon
Name: Jack Herndon

Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

LENDER:

ROYAL BANK OF CANADA

 

By:  /s/ Kristan Spivey
Name:  Kristan Spivey

Title:  Authorized Signatory  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Seventh Amendment Signature Page]

--------------------------------------------------------------------------------

Exhibit H

FORM OF LENDER CERTIFICATE

________, 201___

 

To: Wells Fargo Bank, National Association, as Administrative Agent

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of October 21, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, PEI, the General Partner, the Parent, the lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent. Unless otherwise defined herein, capitalized terms used herein have the
meaning specified in the Credit Agreement.

 

[Language for Existing Lender]

 

[Please be advised that pursuant to Section 2.07(g)(ii)(B) of the Credit
Agreement, the undersigned has agreed (a) to increase its Commitment under the
Credit Agreement effective on the Increase Effective Date from $________________
to $____________ and (b) that, from and after the Increase Effective Date, it
shall continue to be a Lender in all respects under the Credit Agreement and the
other Loan Documents.

 

The undersigned hereby: (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Lender Certificate and to consummate the transactions contemplated hereby, (ii)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Certificate and to increase its Commitment,
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with the terms of the Credit Agreement, all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.]

 

[Language for New Lender]

 

[Please be advised that that pursuant to Section 2.07(g)(ii)(B) of the Credit
Agreement, the undersigned has agreed (a) to become a Lender under the Credit
Agreement effective on the Increase Effective Date with a Commitment of
$____________ and (b) that, from and after the Increase Effective Date, it shall
be deemed to be a Lender in all respects under the Credit Agreement and the
other Loan Documents and shall be bound thereby.

 

The undersigned hereby: (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Lender Certificate and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are

Exhibit H

Seventh Amendment

--------------------------------------------------------------------------------

Exhibit H

required to be satisfied by it in order to become a Lender under the Credit
Agreement, (iii) from and after the Increase Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Certificate and to acquire its Commitment on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if the undersigned is a
Foreign Lender, any documentation required to be delivered by the undersigned
pursuant to Section 5.03(e) of the Credit Agreement has been duly completed and
executed and delivered to the Borrower and the Administrative Agent; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]

 

Very truly yours,

 

[EXISTING/NEW LENDER]

 

By:

Name:

Title:

 

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:

Name:

Title:

 

Accepted and Agreed:

 

PARSLEY ENERGY, L.P.

 

By:  PARSLEY ENERGY MANAGEMENT, LLC,

        its general partner

 

 

By:  ______________________________________
Name: Bryan Sheffield

Title:   President    

 

Exhibit H

Seventh Amendment